Name: 2009/444/EC: Commission Decision of 10Ã June 2009 allocating the amounts resulting from the modulation provided for in Articles 7 and 10 of Council Regulation (EC) NoÃ 73/2009 to the Member States for the years 2009 to 2012 (notified under document number C(2009) 4375)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  economic geography;  regions and regional policy
 Date Published: 2009-06-11

 11.6.2009 EN Official Journal of the European Union L 148/29 COMMISSION DECISION of 10 June 2009 allocating the amounts resulting from the modulation provided for in Articles 7 and 10 of Council Regulation (EC) No 73/2009 to the Member States for the years 2009 to 2012 (notified under document number C(2009) 4375) (2009/444/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006 and (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 9(2), first subparagraph, and (4) and Article 10(3) thereof, Whereas: (1) Commission Decision 2009/379/EC (2) sets the amounts which, as a result of applying the reductions in direct payments provided for in Article 7(1) and (2) of Regulation (EC) No 73/2009, are available to the European Agricultural Fund for Rural Development (EAFRD) for the financial years 2007 to 2013. (2) Article 10(3) and (4) of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3) laid down the criteria for the allocation of the amounts generated by the modulation provided for in paragraph 1 of that Article. These provisions are now contained in Article 9(2) and (3) of Regulation (EC) No 73/2009. (3) Article 78 of Commission Regulation (EC) No 796/2004 of 21 April 2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (4) lays down the allocation key for sharing these amounts among the Member States using the criteria laid down in Article 10(3) and (4) of Regulation (EC) No 1782/2003. (4) Commission Decision 2006/588/EC (5) allocated the amounts resulting from the modulation provided for in Article 10(3) and (4) of Regulation (EC) No 1782/2003 to the Member States for the years 2006 to 2012. This provision having been adopted in Article 9(2) and (3) of Regulation (EC) No 73/2009, the amounts shown in the Annex to Decision 2006/588/EC for the years 2009 to 2012 are deemed to have been allocated to the Member States pursuant to Article 9(2) and (3) of Regulation (EC) No 73/2009. These amounts therefore continue to apply. (5) The remaining amount resulting from application of the modulation provided for in Article 7 of Regulation (EC) No 73/2009 for the years 2009 to 2012 should be allocated to the Member States in accordance with Article 9(4) of that Regulation, and the amounts resulting from application of that modulation in the new Member States as defined in Article 2(g) of that Regulation should be allocated to the Member States in accordance with Article 10(3) of that Regulation. (6) For the sake of clarity Decision 2006/588/EC should be repealed and replaced by a new Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS DECISION: Article 1 The amounts resulting from the application of five percentage points reduction for the years 2009 to 2012 pursuant to Article 9(2) and (3) of Regulation (EC) No 73/2009 shall be allocated to the Member States in accordance with the table in Annex I to this Decision. Article 2 The amounts resulting from the application of a reduction by more than the five percentage points envisaged in Article 1 of this Decision for the years 2009 to 2012 pursuant to Article 9(4) of Regulation (EC) No 73/2009 shall be allocated to the Member States in accordance with the table in Annex II to this Decision. Article 3 The amounts allocated for 2012 pursuant to Article 10(3) of Regulation (EC) No 73/2009 to the new Member States as defined in Article 2(g) of that Regulation are laid down in the table in Annex III to this Decision. Article 4 Decision 2006/588/EC is hereby repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 10 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 117, 12.5.2009, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 141, 30.4.2004, p. 18. (5) OJ L 240, 2.9.2006, p. 6. ANNEX I Allocation to the Member States of the amounts resulting from the modulation provided for in Article 9(2) and (3) of Regulation (EC) No 73/2009 for the years 2009 to 2012 (EUR million) Member State 2009 2010 2011 2012 Belgium 18,3 18,2 18,2 18,2 Denmark 33,4 33,4 33,4 33,4 Germany 207,5 206,8 206,8 206,8 Ireland 35,2 34,5 34,5 34,7 Greece 64,3 61,3 61,3 61,4 Spain 223,4 217,8 218,4 218,5 France 271,8 270,6 270,8 271,0 Italy 144,6 140,2 140,8 140,8 Luxembourg 1,2 1,2 1,2 1,2 Netherlands 29,4 28,8 28,8 28,8 Austria 44,3 43,2 43,3 43,3 Portugal 54,1 52,8 52,8 52,9 Finland 20,6 20,2 20,2 20,2 Sweden 26,0 25,5 25,5 25,5 United Kingdom 136,7 136,3 136,3 136,3 ANNEX II Allocation to the Member States of the amounts resulting from the modulation provided for in Article 9(4) of Regulation (EC) No 73/2009 for the years 2009 to 2012 (EUR million) Member State 2009 2010 2011 2012 Belgium 9,3 13,8 18,4 23,2 Denmark 17,6 25,9 34,3 43,0 Germany 115,0 158,5 204,0 250,9 Ireland 17,1 25,6 34,1 42,7 Greece 19,6 29,0 38,2 47,3 Spain 70,1 107,3 141,9 178,8 France 132,8 198,0 265,2 335,6 Italy 61,3 78,2 102,0 127,9 Luxembourg 0,6 0,8 1,1 1,4 Netherlands 13,3 19,8 26,4 34,2 Austria 7,3 10,9 14,5 18,1 Portugal 8,8 11,8 15,8 19,8 Finland 6,1 9,1 12,3 15,3 Sweden 10,0 15,2 20,5 25,9 United Kingdom 67,4 100,6 134,3 167,7 ANNEX III Allocation to the new Member States of the amounts resulting from the modulation provided for in Article 10(3) of Regulation (EC) No 73/2009 for the year 2012 (EUR million) Member State 2012 Czech Republic 6,3 Lithuania 0,3 Hungary 5,9 Poland 1,1 Slovakia 2,5